DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Guy Cumberbatch on 02/25/2021
The application has been amended as follows: 
(Currently amended) An apparatus for making a delightful beverage from a drink mix concentrate and a fluid within a vessel, the apparatus comprising:
a closed container defining a cup-shaped receptacle with an interior space and having a top end with a cover over an open mouth opposite a closed bottom end along a vertical axis, wherein the mouth has a size perpendicular to the vertical axis at least as wide as the bottom end perpendicular to the vertical axis;
a drink mix concentrate disposed in the interior space, wherein the drink mix concentrate is pourable;
wherein the closed container restricts the drink mix concentrate to the interior space of the receptacle until a first force and a second force are applied to separate areas of the container;

wherein the first force and the second force are equal in magnitude and between 25 N and 75 N; and
wherein the opening allows the drink mix concentrate to pour therethrough into the interior of the larger vessel under force of gravity, wherein:
the container includes a side wall extending between the first outer surface and the second outer surface;
the top end includes a first rim;
the first force is applied only to the first rim; and
the bottom end includes a second rim;
the second force is applied only to the second rim; and
application of the first force to the first rim and the second force to the second rim causes the container to deform.
(Canceled)
(Currently amended) The apparatus of claim 1 [[2]] wherein the first rim is circular.
(Currently amended) The apparatus of claim 1 [[2]] wherein the first force is applied evenly to the first rim.
(Currently amended) The apparatus of claim 1 [[2]] wherein the second rim is circular.
(Currently amended) The apparatus of claim 1 [[2]] wherein the second force is applied evenly to the second rim.
(Currently amended) An apparatus for making a delightful beverage from a drink mix concentrate and a fluid within a vessel, the apparatus comprising:
a closed container defining a cup-shaped receptacle with an interior space and having a top end with a cover over an open mouth opposite a closed bottom end along a vertical axis;
a drink mix concentrate disposed in the interior space, wherein the drink mix concentrate is pourable;
wherein the container restricts the drink mix concentrate to the interior space of the cup-like receptacle;
wherein when the container is placed within a compartment of a larger vessel, the cover is adapted to form an opening to an interior of the larger vessel from application of a first force applied to the top end and a second force applied to the bottom end without cutting or puncturing the cover; and
wherein the opening allows the drink mix concentrate to pour therethrough into the interior of the larger vessel under force of gravity, wherein:
the container includes a side wall extending between the top end and the bottom end;
the top end includes a first rim;
the first force is applied only to the first rim; and
the bottom end includes a second rim;
the second force is applied only to the second rim; and
application of the first range of force to the first rim and the second range of force to the second rim causes the container to deform.
(Canceled)
(Currently amended) The apparatus of claim 14 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L KMET/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735